  USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 1 of 22

      Case: 20-1831                 Document: 00713789218          Filed: 03/31/2021          Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 March 31, 2021


To:            Robert N. Trgovich
               UNITED STATES DISTRICT COURT
               Northern District of Indiana
               Fort Wayne , IN 46802-0000


                                         MEDICAL PROTECTIVE COMPANY OF FORT WAYNE, INDIANA,
                                         Plaintiff - Appellee

                                         v.
 No. 20-1831
                                         AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE
                                         COMPANY, now known as AIG SPECIALTY INSURANCE
                                         COMPANY,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:13-cv-00357-HAB
 Northern District of Indiana, Fort Wayne Division
 District Judge Holly A. Brady
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
 USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 2 of 22

    Case: 20-1831         Document: 00713789218                  Filed: 03/31/2021   Pages: 2



will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                               Received by:


 _________________________                           ____________________________________




 form name: c7_Mandate(form ID: 135)
  USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 3 of 22

     Case: 20-1831                  Document: 00713789217            Filed: 03/31/2021        Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 March 9, 2021


                                        FRANK H. EASTERBROOK, Circuit Judge
    Before:

                                        MICHAEL S. KANNE, Circuit Judge

                                        DAVID F. HAMILTON, Circuit Judge


                                         THE MEDICAL PROTECTIVE COMPANY OF FORT WAYNE,
                                         INDIANA,
                                         Plaintiff - Appellee

                                         v.
 No. 20-1831

                                         AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE
                                         COMPANY, now known as AIG SPECIALTY INSURANCE
                                         COMPANY,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 1:13-cv-00357-HAB
 Northern District of Indiana, Fort Wayne Division
 District Judge Holly A. Brady


       The judgment of the District Court is AFFIRMED, with costs, in accordance with
the decision of this court entered on this date.




 form name: c7_FinalJudgment(form ID: 132)
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 4 of 22

Case: 20-1831      Document: 00713789216                  Filed: 03/31/2021   Pages: 19




                                          In the

                United States Court of Appeals
                            For the Seventh Circuit
                                ____________________
          No. 20-1831
          THE MEDICAL PROTECTIVE COMPANY OF FORT WAYNE,
          INDIANA,
                                                 Plaintiff-Appellee,

                                            v.

          AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE
          COMPANY, now known as AIG SPECIALTY INSURANCE
          COMPANY
                                              Defendant-Appellant.
                                ____________________

                    Appeal from the United States District Court for the
                    Northern District of Indiana, Fort Wayne Division.
                         No. 13-cv-357 — Holly A. Brady, Judge.
                                ____________________

                ARGUED DECEMBER 8, 2020 — DECIDED MARCH 9, 2021
                            ____________________

             Before EASTERBROOK, KANNE, and HAMILTON, Circuit
          Judges.
              KANNE, Circuit Judge. The Medical Protective Company of
          Fort Wayne (“MedPro”) sued its insurer, American Interna-
          tional Specialty Lines Insurance Co., now known as AIG
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 5 of 22

Case: 20-1831      Document: 00713789216                  Filed: 03/31/2021           Pages: 19




          2                                                         No. 20-1831

          Specialty Insurance (“AISLIC”),1 for breach of contract after
          AISLIC refused to indemnify MedPro for payment that it
          made to seĴle a claim. The jury handed down a verdict in fa-
          vor of MedPro. AISLIC now appeals two of the district court’s
          decisions that allowed the case to go to trial at all.
              In AISLIC’s view, our earlier interpretation of the policy at
          issue requires us to hold that MedPro never commiĴed a
          “Wrongful Act” necessary to invoke coverage. Further,
          AISLIC contends that MedPro cannot invoke coverage be-
          cause the claim that it seĴled was brought before the policy
          period began.
             We disagree. The district court properly interpreted the
          policy in MedPro’s favor, and it did not err when it concluded
          that MedPro’s claim was timely brought. Thus, the verdict in
          MedPro’s favor stands.
                                    I. BACKGROUND
              The background of this case was comprehensively de-
          tailed in our prior opinion, Medical Protective Co. of Fort Wayne,
          Indiana v. American International Specialty Lines Insurance Co.,
          911 F.3d 438 (7th Cir. 2018). We repeat only the pertinent facts
          here.
              A. Factual and Procedural History
             The events that sparked the underlying suit began in Oc-
          tober 2002, when Dr. Benny Phillips performed a laparoscopic
          hysterectomy on thirty-six-year-old Vicki Bramlett, and she
          died from complications a few days later. In 2003, Bramlett’s

              1 Recognizing that this court in its prior opinion and the parties in
          their filings refer to AIG Specialty Insurance as “AISLIC,” we continue
          that practice for consistency.
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 6 of 22

Case: 20-1831     Document: 00713789216              Filed: 03/31/2021         Pages: 19




          No. 20-1831                                                     3

          husband and children brought a wrongful death suit in Texas
          state court against Dr. Phillips, his clinic, and the healthcare
          system where Bramlett had been hospitalized. At the time, Dr.
          Phillips and his clinic held a $200,000 healthcare professional
          liability insurance policy with MedPro. Dr. Phillips notified
          MedPro, and MedPro defended the lawsuit.
              The hospital settled with the Bramletts for about $2.3 mil-
          lion, and the litigation continued with Dr. Phillips and his
          clinic as the remaining defendants. On December 17, 2003, the
          Bramletts made their first “Stowers” demand to settle the re-
          maining claims for $200,000. (Under G.A. Stowers Furniture Co.
          v. American Indemnity Co., an insurer who rejects a settlement
          demand within policy limits that a reasonably prudent in-
          surer would accept will later be liable for any amount
          awarded in excess of the policy limit. 15 S.W.2d 544 (Tex.
          1929).) MedPro refused to settle. On March 23, 2004, the Bram-
          letts made a second Stowers demand for $200,000, and
          MedPro again did not settle.
              Meanwhile, discovery continued, and evidence was
          mounting in favor of the Bramletts. In January 2005, counsel
          for Dr. Phillips advised MedPro that there was a twenty-
          percent probability of success, and an adverse jury verdict
          would likely be $3 million. MedPro then extended offers to
          settle the case with the Bramletts—first for $100,000, then for
          $200,000.
              The Bramletts had rejected both of those offers when they
          met with MedPro for court-ordered mediation in February
          2005. And at that time, the Bramletts demanded $2.3 million
          to settle the case. MedPro declined but sought advice from
          outside counsel to assess its own liability to pay for a jury ver-
          dict in excess of Dr. Phillips’s policy limit.
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 7 of 22

Case: 20-1831      Document: 00713789216                  Filed: 03/31/2021           Pages: 19




          4                                                         No. 20-1831

             The case against Dr. Phillips went to trial in August 2005,
          and the jury returned a surprise $14 million verdict for the
          Bramletts—$11 million in actual damages and $3 million in
          punitive damages.2 Dr. Phillips’s counsel wrote to MedPro,
          demanding that MedPro indemnify Dr. Phillips or else Dr.
          Phillips could assign his Stowers claim to the Bramletts.
          MedPro agreed to indemnify Dr. Phillips and appealed the
          verdict.
              In 2009, the Supreme Court of Texas reviewed the case and
          capped Dr. Phillips’s liability at $1.6 million—the state’s stat-
          utory limit for physicians. But the court also held, for the first
          time, that the Bramletts could sue MedPro directly for the dif-
          ference between the statutory cap and the jury verdict by step-
          ping “in[to] the shoes” of the insured physician and suing un-
          der a Stowers theory for MedPro’s failure to settle. Phillips v.
          Bramlett, 288 S.W.3d 876, 882 (Tex. 2009).
              MedPro upheld its end of the indemnity agreement with
          Dr. Phillips and paid the Bramletts the amount awarded un-
          der the statutory cap. The Bramletts then sued MedPro for the
          rest of the award. See Bramlett v. Med. Protective Co., 855 F.
          Supp. 2d 615 (N.D. Tex. 2012). After the court denied
          MedPro’s motion for summary judgment (but before trial),
          the parties settled for a confidential amount. MedPro then
          asked its insurer, AISLIC, to cover the settlement. AISLIC re-
          fused, setting up the case today.



              2 Later, the trial court entered judgment awarding the Bramletts
          $9,196,364.50 in actual damages and $2,972,000 in punitive damages to ac-
          count for prejudgment interest and the hospital’s settlement. Phillips v.
          Bramlett, 258 S.W.3d 158, 164 & n.3 (Tex. App. 2007).
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 8 of 22

Case: 20-1831     Document: 00713789216             Filed: 03/31/2021        Pages: 19




          No. 20-1831                                                   5

             B. The Instant Coverage Dispute
             MedPro first purchased a $5 million insurance policy from
          AISLIC in June 2005, and it renewed that policy for July 1,
          2006, to July 1, 2007. The 2006 Policy is at issue here.
             On June 28, 2007—just before the expiration of the policy
          period—MedPro reported to AISLIC a notice of occur-
          rence/potential claim based on the Bramlett lawsuit. But
          AISLIC ultimately refused to cover MedPro’s settlement with
          the Bramletts.
              In December 2013, MedPro sued AISLIC for breach of con-
          tract in federal court on the basis of AISLIC’s refusal to cover
          the settlement as allegedly required by the 2006 Policy.
              AISLIC moved for summary judgment, in part, on the ba-
          sis of the policy’s Clause 4(m), known as “Exclusion M.” Ex-
          clusion M bars coverage for “any claim arising out of any
          Wrongful Act” that occurred before the policy began if “any
          Insured knew or could have reasonably foreseen that such
          Wrongful Act could lead to a claim or suit.” The district court
          agreed because it determined that MedPro’s rejections of the
          two Stowers demands were Wrongful Acts, for purposes of
          Exclusion M, that MedPro could have reasonably foreseen
          would lead to a claim.
             MedPro appealed, and as detailed in our prior opinion, we
          agreed with MedPro’s interpretation of “Wrongful Act” in
          Exclusion M—only actual Wrongful Acts precluded coverage.
          We further held that it should have been left to a jury to de-
          cide whether MedPro’s rejections of the Stowers demands
          were such actual Wrongful Acts. So we partially reversed the
          judgment and remanded the case for further proceedings.
          Med. Protective Co., 911 F.3d at 449.
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 9 of 22

Case: 20-1831     Document: 00713789216              Filed: 03/31/2021         Pages: 19




          6                                                    No. 20-1831

               On remand—but before sending the exclusion issue to a
          jury—the district court addressed whether MedPro’s settle-
          ment with the Bramletts was covered under the 2006 Policy at
          all. In the 2006 Policy, AISLIC agreed “[t]o pay on behalf of
          the Insured all sums which the Insured shall become legally
          obligated to pay as damages resulting from any claim or
          claims first made against the Insured and reported in writing
          to [AISLIC] during the Policy Period for any Wrongful Act of
          the Insured.” Under the Special Reporting Clause, AISLIC
          was also liable for claims “subsequently made against the In-
          sured” if MedPro “bec[a]me aware of any occurrence which
          may reasonably be expected to give rise to a claim against
          [MedPro] for a Wrongful Act which first occur[red] during or
          prior to the Policy Period, and provided [MedPro] g[ave]
          written notice to [AISLIC] during the Policy Period.”
               The district court first held that MedPro could invoke cov-
          erage without itself having to prove that it actually committed
          a “Wrongful Act.” The court then considered whether the pol-
          icy otherwise did not apply because a “claim” had already
          been made before the beginning of the policy period. The dis-
          trict court found that none of the earlier communications to
          MedPro constituted a claim under the policy. Thus, “as a mat-
          ter of law, a claim was not first asserted against MedPro for
          its failure to settle for policy limits before the Policy incepted
          on July 1, 2006.”
              After finding that MedPro properly invoked coverage, the
          district court allowed the jury to decide the final issue:
          “whether [AISLIC] … proved by a preponderance of the evi-
          dence that MedPro committed a Wrongful Act when it did
          not accept the Bramletts’ December 2003 or March 2004
          $200,000 policy limit demands in settlement of the Bramletts’
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 10 of 22

 Case: 20-1831     Document: 00713789216              Filed: 03/31/2021         Pages: 19




           No. 20-1831                                                     7

           malpractice case against Dr. Phillips.” The jury was given the
           definition of “Wrongful Act” from the policy—“any breach of
           duty, neglect, error, misstatement, misleading statement,
           omission or other act done or wrongfully attempted”—as
           well as selections from Texas insurance law, under which
           “[a]n insurer has a duty to exercise that degree of care and
           diligence that an ordinarily prudent person would exercise in
           the management of his own business [and that a]n insurer vi-
           olates that duty if it does not accept a settlement that is within
           policy limits if an ordinarily prudent insurer would accept it,
           considering the likelihood and degree of the insured’s poten-
           tial exposure to a judgment that exceeds the policy limits.”
              On January 31, 2020, the jury found that MedPro did not
           commit a “Wrongful Act,” and the district court therefore
           concluded that, “[b]ecause the jury found that [MedPro] did
           not commit a wrongful act, Exclusion M of the policy does not
           apply” and entered final judgment in favor of MedPro.
           AISLIC moved for a new trial, and the district court denied its
           motion.
              AISLIC now appeals, challenging the district court’s deci-
           sions that allowed the case to go to a jury at all.
                                     II. ANALYSIS
               “Summary judgment is appropriate when there is no gen-
           uine dispute as to a material fact and the movant is entitled to
           judgment as a matter of law.” Estate of Jones v. Children’s Hosp.
           & Health Sys. Inc. Pension Plan, 892 F.3d 919, 923 (7th Cir. 2018)
           (citing Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018)).
           We review de novo the district court’s orders deciding these
           issues as a matter of law. Id. In doing so, we apply the sub-
           stantive law of the state in which the federal court sits in
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 11 of 22

 Case: 20-1831     Document: 00713789216                Filed: 03/31/2021          Pages: 19




           8                                                      No. 20-1831

           diversity and will not address a conflict of law unless the par-
           ties raise it. Med. Protective Co., 911 F.3d at 445 (citing Koransky,
           Bouwer & Poracky, P.C. v. Bar Plan Mut. Ins. Co., 712 F.3d 336,
           341 (7th Cir. 2013)). The parties agree that Indiana substantive
           law applies.
              “Indiana law provides that insurance policies are to be
           governed by the general rules applicable to all contracts.” Ko-
           ransky, 712 F.3d at 341–42 (citing Kimmel v. W. Reserve Life As-
           surance Co. of Ohio, 627 F.3d 607, 609 (7th Cir. 2010)). “We
           begin with the plain language of the contract, reading it in
           context, and, whenever possible, construing it so as to render
           each word, phrase, and term meaningful, unambiguous, and
           harmonious with the whole.” Citimortgage, Inc. v. Barabas, 975
           N.E.2d 805, 813 (Ind. 2012). “Where there is ambiguity, insur-
           ance policies are construed strictly against the insurer … .”
           State Farm Mut. Auto. Ins. Co. v. Jakubowicz, 56 N.E.3d 617, 619
           (Ind. 2016) (citing Allstate Ins. Co. v. Dana Corp., 759 N.E.2d
           1049, 1056 (Ind. 2001)).
               AISLIC raises two issues with the district court’s interpre-
           tation of the 2006 Policy. First, AISLIC argues that our prior
           interpretation of “Wrongful Act” required the district court to
           find that MedPro is not covered under the policy because the
           jury concluded that MedPro did not, in fact, commit a Wrong-
           ful Act. Second, AISLIC contends that, contrary to the district
           court’s finding, a “claim” was first made against MedPro be-
           fore the policy period, which also takes MedPro’s settlement
           with the Bramletts outside of the policy’s coverage. We eval-
           uate these arguments in turn.
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 12 of 22

 Case: 20-1831     Document: 00713789216             Filed: 03/31/2021        Pages: 19




           No. 20-1831                                                   9

              A. “Wrongful Act”
              At issue here is whether the claim against MedPro for a
           Wrongful Act—rather than the existence of a factually proven
           Wrongful Act—was sufficient to invoke coverage under the
           2006 Policy. It clearly was.
               As stated above, the 2006 Policy generally provided that
           MedPro could invoke coverage for “claims first made against
           [MedPro] and reported in writing to [AISLIC] during the Pol-
           icy Period for any Wrongful Act of the Insured.” But the Spe-
           cial Reporting Clause (as amended in Endorsement #16) ex-
           tended that coverage to “claim[s] … subsequently made
           against [MedPro] arising out of [a] Wrongful Act” so long as
           MedPro “g[ave] written notice to [AISLIC] during the Policy
           Period” of “any occurrence which may reasonably be ex-
           pected to give rise to a claim against [MedPro] for a Wrongful
           Act which first occur[ed] during or prior to the Policy Period.”
               There is no dispute that, pursuant to the Special Reporting
           Clause, MedPro sent an email on June 28, 2007, that “g[ave]
           written notice to [AISLIC] during the Policy Period” of a po-
           tential claim. In that email, MedPro notified AISLIC of the
           “Bramlett v. Phillips (Potential Claim),” which is an “occur-
           rence which may reasonably be expected to give rise to a
           claim against [MedPro] for a Wrongful Act.” There is also no
           dispute that the “possible Wrongful Act”—MedPro’s rejec-
           tion of the Bramletts’ Stowers demands in 2003 and 2004—
           “first occur[red] … prior to the Policy Period.”
               Because MedPro met the above requirements to invoke
           coverage under the 2006 Policy, “any claim which [wa]s sub-
           sequently made against [MedPro] arising out of [the Bramlett
           settlement] [is] treated as a claim made during the Policy
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 13 of 22

 Case: 20-1831      Document: 00713789216                   Filed: 03/31/2021           Pages: 19




           10                                                         No. 20-1831

           Period.” This alone is enough for us to conclude that MedPro
           properly invoked coverage for its settlement.
               AISLIC, though, homes in on the words “Wrongful Act”
           in an attempt to upset that conclusion. It contends that the
           jury’s finding that MedPro did not commit a Wrongful Act—
           so that Exclusion M did not apply to preclude coverage—
           should have resulted in MedPro being unable to invoke cov-
           erage in the first place. To achieve this favorable scenario,
           AISLIC asserts that it just wants us to apply our previous in-
           terpretation of the words “Wrongful Act” in Exclusion M,
           Med. Protective Co., 911 F.3d at 447, to the rest of the 2006 Pol-
           icy. But even when we apply that interpretation, it does not
           lead to the outcome that AISLIC thinks it does.
              In the previous appeal, we explained that the 2006 Policy
           defines “Wrongful Act” as “any breach of duty, neglect, error,
           misstatement, misleading statement, omission or other act
           done or wrongfully attempted.” We found that, under its
           “plain language,” Exclusion M3 only applied when the in-
           sured actually committed a Wrongful Act; an unproven alle-
           gation that the insured committed a Wrongful Act was not
           enough to preclude coverage. Id. at 447. In support of this con-
           clusion, we noted that, elsewhere in the policy, the Special Re-
           porting Clause4 uses the phrase “possible Wrongful Act” and


                3Exclusion M precludes coverage for “any claim arising out of any
           Wrongful Act occurring prior to the inception date of the first Insurance
           Company’s Professional Liability Insurance policy issued by the Com-
           pany to the Insured …, if on such first inception date any Insured knew or
           could have reasonably foreseen that such Wrongful Act could lead to a
           claim or suit.”
                4
                The Special Reporting Clause states that “[i]f during the Policy Pe-
           riod … the CFO, General Counsel or CEO of the Insured shall become
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 14 of 22

 Case: 20-1831      Document: 00713789216                 Filed: 03/31/2021           Pages: 19




           No. 20-1831                                                          11

           that the word “possible” would be rendered meaningless if
           we inferred it from “Wrongful Act” alone. Id. Thus, we agreed
           with MedPro’s narrower interpretation of Exclusion M and
           sent the case back to the district court to resolve “a genuine
           dispute of material fact as to whether MedPro committed a
           Wrongful Act so as to negate coverage.” Id. at 449.
               AISLIC asserts that we must apply the same interpretation
           of “Wrongful Act” by the “law of the case” doctrine. How-
           ever, “[t]he doctrine of law of the case comes into play only
           with respect to issues previously determined.” See Quern v.
           Jordan, 440 U.S. 332, 347 n.18 (1979). In the prior appeal, we
           expressly avoided deciding whether there was coverage un-
           der the 2006 Policy. Med. Protective Co., 911 F.3d at 446 n.2
           (“The district court disposed of this case without addressing
           the pre-requisite question of whether there was, in fact, cov-
           erage under the 2006 Policy, specifically the Special Reporting
           Clause in Endorsement #16. The parties have not fully devel-
           oped this issue before us. For the purposes of our analysis, we
           assume that there was coverage under the 2006 Policy.”).
              That said, the reasoning from our prior opinion is still per-
           suasive. We agree with AISLIC that the term “Wrongful Act”
           must refer to an actual, as opposed to merely an alleged,
           Wrongful Act because, as we have already concluded, the
           Special Reporting Clause would otherwise contain a


           aware of any occurrence which may reasonably be expected to give rise to
           a claim against the Insured for a Wrongful Act … and provided the In-
           sured gives written notice to the Company during the Policy Period … of
           the nature of the occurrence and specifics of the possible Wrongful Act,
           any claim which is subsequently made against the Insured arising out of
           such Wrongful Act shall be treated as a claim made during the Policy Pe-
           riod.”
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 15 of 22

 Case: 20-1831     Document: 00713789216              Filed: 03/31/2021        Pages: 19




           12                                                  No. 20-1831

           superfluous word—“possible.” See id. at 447. We disagree
           with AISLIC, though, about where this definition leads us.
               Contrary to AISLIC’s assertions, it simply does not follow
           that this reading of “Wrongful Act” requires the insured to
           prove that it, in fact, committed a Wrongful Act in order to
           invoke coverage. Unlike Exclusion M, the coverage provision
           does not hinge on whether a Wrongful Act has been proven—
           it merely requires a “claim” for a Wrongful Act that was made
           or deemed made during the policy period.
               To start, consider the relevant clauses: The 2006 Policy co-
           vers “sums which the Insured shall become legally obligated
           to pay as damages resulting from any claim or claims … for any
           Wrongful Act of the Insured.” Under the Special Reporting
           Clause, “any claim which is subsequently made against the In-
           sured arising out of [a possible] Wrongful Act [is] treated as a
           claim made during the Policy Period.” But Exclusion M pre-
           cludes coverage for “any claim arising out of any Wrongful Act
           occurring prior to the inception date of the first … policy … if
           on such first inception date any Insured knew or could have
           reasonably foreseen that such Wrongful Act could lead to a claim
           or suit.”
               According to Indiana contract law, we must “interpret
           [the policy] so as to harmonize its provisions, rather than
           place them in conflict.” U.S. Bank Tr., N.A. for LSF9 Master Par-
           ticipation Tr. v. Spurgeon, 99 N.E.3d 671, 675 (Ind. Ct. App.
           2018). It is easily done. As we read it, the policy is triggered
           when the insured has become “legally obligated to pay” sums
           “resulting from” a “claim … for any Wrongful Act.” Thus,
           coverage for a “claim … for any Wrongful Act” does not re-
           quire a factually proven Wrongful Act. Exclusion M, though,
           only applies “to any claim arising out of any Wrongful Act …
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 16 of 22

 Case: 20-1831     Document: 00713789216                Filed: 03/31/2021         Pages: 19




           No. 20-1831                                                      13

           if … [MedPro] knew or could have reasonably foreseen that
           such Wrongful Act could lead to a claim or suit.” Thus, it “re-
           quire[s] that AISLIC establish that the claim arose from
           MedPro’s Wrongful Act,” Med. Protective Co., 911 F.3d at 447,
           and not from a mere claim for a Wrongful Act.
               And this must be true. Otherwise, the policy would re-
           quire MedPro to prove its own malfeasance before seeking
           coverage—a bizarre scenario to say the least. There is nothing
           inconsistent in finding that the 2006 Policy does not require
           MedPro to prove that it actually committed a Wrongful Act
           to invoke coverage for a claim, while at the same time finding
           that the insurer must establish that the claim arose from a
           Wrongful Act to exclude coverage. See id. at 447 (quoting
           Berry Plastics Corp. v. Ill. Nat’l Ins., 903 F.3d 630, 635 (7th Cir.
           2018), which noted that, in Indiana, “the insurer has the bur-
           den of showing that an otherwise-covered claim is barred by
           an exclusion in the policy”).
               Further, AISLIC’s preferred reading would put it in the
           enviable—but legally untenable—position of claiming “heads
           AISLIC wins, tails MedPro loses.” The jury’s vindication of
           MedPro from Exclusion M—by finding that it did not act
           wrongfully—would oust MedPro from policy coverage en-
           tirely. But if the jury found that MedPro did commit a Wrong-
           ful Act sufficient to invoke coverage, then Exclusion M would
           step in to once again boot MedPro from coverage. The lan-
           guage of the policy clearly does not require this result for
           AISLIC. This is clear from our prior remand, which would
           have been gratuitous if there was no way for MedPro to win.
           And even if our reading was less clear, we would interpret
           the policy in favor of the insured to reach it. Jakubowicz, 56
           N.E.3d at 619 (“Where there is ambiguity, insurance policies
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 17 of 22

 Case: 20-1831      Document: 00713789216             Filed: 03/31/2021         Pages: 19




           14                                                   No. 20-1831

           are construed strictly against the insurer.” (citing Allstate Ins.
           Co. v., 759 N.E.2d at 1056)).
               AISLIC’s tortured reading of the policy would also create
           conflict between its provisions. For example, where the policy
           provides coverage for “damages resulting from any claim …
           for any Wrongful Act of the Insured,” one must ignore the
           words “claim” and “for” to read it as requiring the insured to
           factually prove that it committed a Wrongful Act. An inter-
           pretation that renders specific words without meaning is dis-
           favored, particularly where, as here, a different reading gives
           meaning to all of the words. See Spurgeon, 99 N.E.3d at 675.
               In short, even though a proven “Wrongful Act” is the pre-
           requisite for Exclusion M to kick in, the factual existence of a
           Wrongful Act is not a prerequisite for AISLIC to cover a
           “claim … for any Wrongful Act.” AISLIC’s suggested reading
           of the policy results in internal conflict that Indiana law
           would have us avoid if we can. We can and do avoid that con-
           flict by concluding that MedPro is not precluded from claim-
           ing coverage under the 2006 Policy merely because the jury
           found that MedPro did not, in fact, commit a Wrongful Act.
                B. “Claims first made”
              We now turn to whether MedPro is nevertheless out of
           luck because a “claim” was made against it before the policy
           period began.
               As previously explained, MedPro used the Special Report-
           ing Clause to bring into coverage future claims against it re-
           lated to its handling of the Bramletts’ litigation against its in-
           sured, Dr. Phillips. MedPro gave timely notice to AISLIC of
           the “occurrence” that happened before the policy period—the
           Bramletts’ action against Dr. Phillips—and thus became
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 18 of 22

 Case: 20-1831     Document: 00713789216              Filed: 03/31/2021         Pages: 19




           No. 20-1831                                                    15

           eligible for coverage of the claim that was brought during or
           after the policy period arising out of that occurrence—the
           Bramletts’ direct action against MedPro in 2009. MedPro
           loses, however, if a “claim” had already been made against it
           before the policy period began because the 2006 Policy’s “cov-
           erage … is limited generally to liability for only those claims
           that are first made against [MedPro] … while the policy was in
           force”—or at least treated that way under the Special Report-
           ing Clause.
               Before trial, the district court held that none of the com-
           munications made to MedPro prior to 2009 counted as
           “claims” against MedPro because, until the Texas Supreme
           Court case came down in 2009, the Bramletts did not have any
           cause of action by which they could sue MedPro directly.
           Much like the first issue, AISLIC’s challenge to the district
           court’s conclusion focuses on the definition of one term—
           “claim.”
               Claim is not defined in the 2006 Policy, so we apply its or-
           dinary meaning. Ins. Corp. of Am. v. Dillon, Hardamon & Cohen,
           725 F. Supp. 1461, 1469 (N.D. Ind. 1988) (“Where a policy is a
           claims made policy, which is specifically written so that cov-
           erage attaches when a claim is made, it seems particularly ap-
           propriate to give the word claim its ordinary meaning.”).
           And, although the parties disagree about its meaning, we do
           not think that claim is ambiguous. Wellpoint, Inc. v. Nat’l Un-
           ion Fire Ins. Co, 952 N.E.2d 254, 258 (Ind. Ct. App. 2011) (“An
           ambiguity does not exist simply because a controversy exists
           between the parties, each favoring an interpretation contrary
           to the other.” (citing Linder v. Ticor Title Ins. Co. of Cal., 647
           N.E.2d 37, 39 (Ind. Ct. App. 1995))); Dillon, 725 F. Supp. at
           1469 (“Reasonably minded people would have no trouble
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 19 of 22

 Case: 20-1831     Document: 00713789216              Filed: 03/31/2021        Pages: 19




           16                                                  No. 20-1831

           figuring out what the word claim means when that word
           stands alone without some other word or phrase which
           would suggest an odd or unusual meaning.”).
               Black’s Law Dictionary defines a claim as an “assertion of
           an existing right; any right to payment or to an equitable rem-
           edy, even if contingent or conditional”; or a “demand for
           money, property, or a legal remedy to which one asserts a
           right”—particularly “the part of a complaint in a civil action
           specifying what relief the plaintiff asks for.” Claim, Black’s
           Law Dictionary (8th ed. 2004). And in Indiana, “for purposes
           of determining coverage under a ‘claims made’ policy, a
           ‘claim’ is ‘a demand for something as a right.’” Dillon, 725 F.
           Supp. at 1468 (quoting Bensalem Twp. v. Western World Ins. Co.,
           609 F. Supp. 1343, 1348 (E.D. Pa. 1985)).
               Although the above sources suggest a range of definitions,
           we do not read the word claim in a vacuum. See Barabas, 975
           N.E.2d at 813. For example, Exclusion M precludes coverage
           if MedPro “knew or could have reasonably foreseen that [its]
           Wrongful Act could lead to a claim or suit.” Thus, the 2006 Pol-
           icy distinguishes a “claim” from a “suit.” (We note that the
           parties do not dispute that the Bramletts’ lawsuit against
           MedPro qualifies as a claim, and we agree that all lawsuits are
           claims but not all claims are lawsuits.) In addition, the Profes-
           sional Liability provision explains that AISLIC covers “sums
           which the Insured shall become legally obligated to pay as dam-
           ages resulting from any claim or claims … for any Wrongful
           Act of [MedPro].” This reference to a legal obligation taken
           together with Exclusion M’s inclusion of both “claim” and
           “suit” tells us that a claim can be more than a formal lawsuit
           but is still rooted in a legal obligation.
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 20 of 22

 Case: 20-1831     Document: 00713789216             Filed: 03/31/2021        Pages: 19




           No. 20-1831                                                   17

               Further, we must be equipped with more than just the def-
           inition of claim because the policy is not talking about a claim
           made by anyone for anything. Instead, when the policy refers
           to “claims first made … during the Policy Period,” it specifies
           that they are (1) “claims” (2) “made against [MedPro]” (3) “for
           any Wrongful Act of [MedPro].” The question, then, is not
           simply whether any claim was made before the policy period;
           rather it is whether a “claim[ was] first made against [MedPro]
           … for any Wrongful Act of [MedPro]” before the policy period.
              Now properly equipped for the task, we turn to the com-
           munications that AISLIC contends count as claims made
           against MedPro before the policy period that preclude cover-
           age:
              x   In December 2004, Dr. Phillips’s attorney wrote a letter
                  to MedPro demanding that it engage in settlement ne-
                  gotiations with the Bramletts regarding the medical
                  malpractice action on behalf of Dr. Phillips and assert-
                  ing that MedPro would be liable for a jury verdict in
                  excess of the policy.
              x   At a February 2005 mediation, the Bramletts de-
                  manded a $2.3 million settlement, alleging Stowers is-
                  sues as to MedPro.
              x   In March 2005, Dr. Phillips’s counsel sent another letter
                  to MedPro, demanding that it settle with the Bramletts
                  and accusing MedPro of acting in bad faith.
              x   On September 20, 2005, after the jury returned its
                  $14 million verdict but before final judgment, another
                  attorney for Dr. Phillips wrote a letter to MedPro de-
                  manding that it indemnify Dr. Phillips and threatening
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 21 of 22

 Case: 20-1831      Document: 00713789216            Filed: 03/31/2021        Pages: 19




           18                                                 No. 20-1831

                    that, if it did not, then he would assign his Stowers
                    claim to the Bramletts.
                x   At an October 2005 mediation, the Bramletts de-
                    manded $6.9 million from MedPro.
               These communications were not claims for a clear reason:
           they demanded payment in settlement of the underlying case
           based on Dr. Phillips’s wrongdoing, not MedPro’s. They may
           point out that MedPro was possibly exposed to greater liabil-
           ity upon refusing to settle for the policy limit, but Dr. Phil-
           lips’s potential, and unrealized, Stowers claim is separate from
           the underlying action. The underlying claim for which pay-
           ment was demanded remained Dr. Phillips’s medical mal-
           practice, which does not implicate the Professional Liability
           provision covering “sums which [MedPro] shall become le-
           gally obligated to pay as damages resulting from any claim …
           for any Wrongful Act of [MedPro].” The district court put it
           well: “In the end, the Bramletts had no ability to pursue a di-
           rect action against MedPro for damages arising out of its fail-
           ure to settle within policy limits until 2009, when the Texas
           Supreme Court created the right.”
               In Medical Protective Co., “[w]e express[ed] no opinion on
           when the Bramletts’ claim against MedPro was made.” 911
           F.3d at 448 n.6. After reviewing the proffered communica-
           tions in light of the 2006 Policy, we now conclude that no
           “claim” was “first made against [MedPro] … for any Wrongful
           Act of [MedPro]” until after the policy period began. Thus,
           MedPro timely invoked coverage.
                                  III. CONCLUSION
             The district court did not err in concluding that MedPro
           was covered by the 2006 Policy before the jury decided the
USDC IN/ND case 1:13-cv-00357-HAB document 202 filed 03/31/21 page 22 of 22

 Case: 20-1831    Document: 00713789216            Filed: 03/31/2021        Pages: 19




           No. 20-1831                                                 19

           issue of exclusion. We therefore AFFIRM the district court’s
           decisions, and the ęnal judgment stands.
